Citation Nr: 1711189	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  13-28 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to waiver of recovery of an overpayment in the amount of $14,471.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The Veteran had active service in the U.S. Army from November 1973 to November 1976.  He had additional service in the Army National Guard.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2013 decision of the Committee on Waivers and Compromises (Committee) of the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin, (the RO) which denied waiver of a debt of overpayment of pension benefits in the amount of $14,471.00 due to a finding of the Committee that the Veteran's January 25, 2013, request for waiver was not timely filed within 180 days of the October 16, 2004, notification letter.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) sitting in Chicago, Illinois, in March 2016 and a transcript thereof is on file.  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file.  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  In September 2004, the VA Pension Management Center reduced the Veteran's pension benefits effective April 1, 2003, due to his receipt of Social Security Administration income. 

2.  The Veteran was informed by letter dated October 16, 2004, of his VA pension overpayment in the amount of $14,471.00, and of the 180 day time limit for requesting a waiver of recovery of the overpayment.  

3.  The Veteran's request for waiver of overpayment was received on January 25, 2013, more than 180 days after notification of the overpayment and the 180 day time limit for filing a request for waiver of overpayment.  

4.  There was no delay in receipt of the notice of indebtedness as a result of an error by either the VA or the postal authorities, or due to other circumstances beyond the debtor's control.  

CONCLUSION OF LAW

Waiver of recovery of an overpayment of Veteran's pension benefits is precluded because the application requesting waiver of overpayment was received more than 180 days after notification of the overpayment and of the 180 time limit for requesting waiver.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.965 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran was awarded VA pension benefits and it is uncontested that he was provided notice which informed him that he was obligated to provide prompt notice of any change in income or net worth and that a failure to provide such would result in the creation of an overpayment which would be subject to recovery.  

The Veteran filed Eligibility Verification Reports (EVRs) reporting his income.  In his EVRs, he failed to report his income from the Social Security Administration (SSA).  

A July 2004 RO letter to the Veteran informed him that the Social Security Administration (SSA) showed that he had been receiving SSA benefits.  Such benefits were considered income and had to be reported to VA.  His VA pension was based on countable income, and therefore, this increase in income due to his SSA benefits affected his entitlement to VA pension benefits.  Specifically, his pension was reduced, which resulted in an overpayment of benefits which he had been paid.  VA proposed to recover this money by reducing his payment of his benefits.  

By letter of September 30, 2004, the Veteran was informed that VA had taken the proposed action and reduced his VA pension benefits to recoup the overpayment of pension benefits he had been paid.  He was informed that he would be contacted shortly as to how much he was overpaid and how he could repay the debt.  

In an October 16, 2004, letter, VA informed the Veteran that he had been paid $14,471.00 more than he was entitled to receive.  He was informed that VA would begin to recover the funds by withholding his pension benefits beginning January 2005 until that amount was recouped.  He was informed that he had a right to dispute the debt and the right to request waiver.  If he requested waiver, he had the right to a hearing.  Further information was included on an enclosed document entitled, Notice of Rights and Obligations, which included the 180 filing time limit.  

The Veteran's request for waiver of overpayment was received in January 2013.  

In a decision letter in January 2013, the Committee on Waivers and Compromises denied the request for waiver of recovery of overpayment because the waiver had not been received within 180 days of the date of notification of the indebtedness, of which he was informed by RO letter of October 16, 2004.  

In the Veteran's Notice of Disagreement (NOD), he stated that "I admit being overpaid by the VA for payment" of pension benefits.  He stated that he was never offered a waiver or any other option but was now requesting a waiver due to great hardship and poor health, being totally disabled and not being able to make substantial payments.  In the Veteran's VA Form 9, he repeated that he had never been given the option for repayment of waiver, and that VA began recoupment of the overpayment in January 2005.  

At the March 2016 hearing before the undersigned VLJ sitting in Chicago, Illinois, the Veteran's service representative stated that the Veteran thought that based on the fact that money was taken from him previously, based on the September 30, 2004 letter that the VA sent him, and which proposed to reduce his nonservice-connected pension and withdraw funds from that, that he didn't have this debt.  Page 2 of the transcript.   

The Veteran testified that he understood that VA's recoupment was initially only $12.50 but when VA started taking out a couple of hundred dollars, he submitted a request for waiver of overpayment.  But, by that time more than the 180 days had passed in which to request waiver.  Page 3.  The service representative stated that the amount being withheld was increased in December 2013 to $824.00.  Page 4.  The Veteran testified that he had now paid off the overpayment, in November 2015.  Page 6.  He had found out that his brother-in-law had been in debt (apparently to VA) and had received a waiver, so the Veteran thought that he might be able to get a waiver as well.  Page 7.  

Applicable Law and Regulations

A waiver of indebtedness may be authorized in a case in which collection of the debt would be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963.  

A request for waiver of indebtedness under this section shall only be considered if made within 180 days following the date of a notice of indebtedness issued by VA on or after April 1, 1983, to the debtor.  The 180 day period may be extended if the individual requesting waiver demonstrated to the Chairperson of the Committee on Waivers and Compromises that, as a result of an error by either the VA or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing including forwarding.  If the requester does substantiate that there was such a delay in the receipt of the notice of indebtedness, the Chairperson shall direct that the 180 day period be computed from the date of the requester's actual receipt of the notice of indebtedness.  38 C.F.R. § 1.963(b).  

The Board must determine whether the weight of the evidence supports each claim or is in relative equipoise, with the appellant prevailing in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  

Analysis

In Schaper v. Derwinski, 1 Vet. App. 430 (1991), the United States Court of Appeals for Veterans Claims (CAVC) held that before a claim for waiver of an overpayment may be adjudicated, the matter of whether the overpayment was properly created must first be addressed if the appellant asserts the invalidity of the debt.  The VA General Counsel has reinforced this obligation by holding that where the validity of a debt is challenged that issue must be developed before the issue of entitlement to waiver of the debt can be considered.  VAOGCPREC 6-98. 

Here, the Veteran does not contend, and the record does not show, that the debt in this case was not validly incurred or that the calculated amount of the debt is incorrect.  There is no question that there was an overpayment of VA pension benefits based on information supplied by the Veteran to VA.  The Board finds that the indebtedness of $14,471.00 was properly established.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991). 

The governing regulation, 38 C.F.R. § 1.963(b), places the burden upon the Veteran to prove that there was a delay in receipt of the notice of indebtedness as a result of an error by either the VA or the postal authorities, or due to other circumstances beyond the debtor's control.  

Here, the Veteran does not allege that he did not receive the October 16, 2004, letter which notified him that his VA payments would be reduced to recoup the overpayment of VA pension benefits.  In fact, he submitted a copy of that letter with his VA Form 9.  While he has contended that he was not informed that he could request a waiver of indebtedness, the October 2004 letter twice uses the word "waiver" and informed him that he could request a waiver and, if so, he would then have the right to a hearing.  The notification of the 180 day time limit for filing a request for waiver was contained in the attached document entitled, Notice of Rights and Obligations.  

In this case, it appears that only in recent years, and long after the October 2004 notification, the Veteran became concerned about how much money was being deducted from his VA compensation to recoup his past overpayment and, also in recent years, his interest in possibly requesting a waiver of the overpayment was activated by obtaining information that his brother-in-law had been successful in doing so.  There is no contention or evidence that there was a delay in receipt of the notice of indebtedness as a result of an error by either the VA or the postal authorities, or due to other circumstances beyond the debtor's control.  Accordingly, the Board must conclude that the preponderance of the evidence is against the application for waiver of overpayment of VA pension benefits. 


ORDER

Entitlement to waiver of recovery of overpayment is denied.  



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


